DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is a single run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the uphole end of the core of the plug is disposed at least partially within the open passageway of the housing of the setting tool when the core is in the run-in position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 15, 17, 22, 23, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4-6, 15, 17, 23, and 25 recites one of “the housing of the setting tool has a minimum outer diameter and a maximum outer diameter that is less than 5% larger than the minimum outer diameter”, “the housing of the setting tool has a minimum outer diameter and a maximum outer diameter that is less than half an inch larger than the minimum outer diameter”, “the housing of the setting tool has a minimum outer diameter and a maximum outer diameter that is less than three eights of an inch larger than the minimum outer diameter” and “the minimum outer diameter of the housing is substantially equal to the maximum outer diameter”. However, “a minimum outer diameter” is confusing because instant specification in pgh. 50 states As shown particularly in FIG. 11, the housing 202 of setting tool  has a minimum inner diameter and a maximum outer diameter each located between the opposing ends 204, 206 of housing 202. In this exemplary embodiment, the maximum outer diameter of housing 202 is less than 5% larger than the minimum outer diameter of housing 202. In some embodiments, the maximum outer diameter is less than half an inch larger than the minimum outer diameter. In some embodiments, the maximum outer diameter is less than three eights of an inch larger than the minimum outer diameter. In certain embodiments, the maximum outer diameter is substantially equal to the minimum outer diameter. The relative consistency of the outer diameter of housing 202 may allow setting tool 200 to be utilized in a broader array of applications, including in applications in which the casing string has a relatively small inner diameter”. 
Further, FIG.11 depicts a minimum inner diameter located at 214 not 204.
Claim 22 recites “the uphole end of the core of the plug is disposed at least partially within the open passageway of the housing of the setting tool when the core is in the run-in position”. However, the specification, as originally filed, did not include any description of this and drawing and no drawing shows the uphole end of the core of the plug is disposed at least partially within the open passageway of the housing of the setting tool when the core is in the run-in position. Figs 10 and 13 depict the uphole end of the core of the plug 152 is disposed completely outside the setting tool 200, 350. Further, the use of the term "when" renders the claim indefinite because "when" indicates that the respective limitation is not required (the limitation can be considered optional/conditional). It is not possible for the examiner to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 12, 13, 14, 16, 18, 19, 21, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (9810035- Carr).
Carr discloses an assembly, comprising:
Re claim 1:
a plug 154 and a setting tool 12 attached directly to the plug (i.e., figs. 2A and 2B), wherein: 
the plug 154 comprises an elongate core with an uphole end and a downhole end opposite the uphole end, a sealing element 170 disposed fully around the core to seal against the casing, an anchoring system 174 for anchoring the plug to the casing in a fixed position, a compression fitting 166, disposed around the core at or near the uphole end of the core, a nose 178 at the downhole end of the core, wherein the sealing element and the anchoring system have an initial configuration having an outer maximum run-in diameter (before actuating), and an expanded configuration (after actuating) having an outer maximum expanded diameter that is greater than the maximum run-in diameter; 
the setting tool 12 comprises an elongate housing extending between an uphole end and a downhole end opposite the uphole end, an open passageway extending from the uphole end to the downhole end of the housing, and wherein the setting tool further includes an elongate mandrel 18 positioned in the open passageway and having an uphole end and a downhole end opposite the uphole end, and a combustion chamber 68 located within the elongate housing for receiving an energetic charge; and 
the downhole end of the housing is aligned to directly engage the compression fitting of the plug.
Re claims 3, 16, 24, the housing of the setting tool 12 extends monolithically from the uphole end to the downhole end thereof (i.e., fig. 2A).
Re claims 7, 18, 26, the nose 178 defines a downhole end of the plug and the downhole end is located opposite from the setting tool; and the plugging assembly further comprises a shear member 160, 162 connected between the mandrel of the setting tool and the nose of the plug (i.e., fig. 2A-2B), and wherein the shear member has an unsevered configuration (before actuating) corresponding to a run-in configuration of the plug attached to the setting tool, and a severed configuration (after actuating) corresponding to a set configuration of the plug where the sealing element and the anchoring system of the plug are deployed toward an inner surface of the casing and the shear member has severed to separate the setting tool from the plug.
Re claims 8, 19, 27, the uphole end of the core of the plug 154 is connected to the nose 178, and the shear member 160, 162 connects directly between the uphole end of the core of the plug and the mandrel 152 of the setting tool.
Re claim 11, an annular expansion chamber 94 (i.e., fig. 3B) located within the housing in an annulus formed between an outer surface of the mandrel and an inner surface of the housing wherein the annular expansion chamber is in fluid communication (via 72) with the combustion chamber to receive combustion gases from the combustion chamber and wherein the expansion chamber is configured to assume different volumes depending on at least an axial position of the mandrel within the housing; and the mandrel of the setting tool has an unstroked position which leads to the expansion chamber having a first volume (i.e., fig. 4) corresponding to a run-in configuration of the plug attached to the setting tool, and a stroked position which similarly leads to the expansion chamber to having a second volume (i.e., fig. 5), wherein the second volume of the expansion chamber 94 is greater than the first volume (i.e. fig. 4), and wherein the second volume corresponds to a set configuration of the plug where the sealing element and the anchoring system of the plug are deployed toward an inner surface of the casing and a shear member has sheared to separate the setting tool from the plug.
Re claim 12, the core of the plug 154 has a run-in position corresponding to a run-in configuration of the plug (before actuating) attached to the setting tool, and a set position axially shifted from the run-in position of the core relative to the setting tool of the housing and corresponding to a set configuration (after actuating) of the plug where the sealing element and the anchoring system of the plug are deployed toward an inner surface of the casing (i.e., pgh. col.3:42-48) and the shear member has sheared to separate the setting tool from the plug, and wherein the uphole end of the core of the plug is disposed at least partly within the open passageway of the housing of the setting tool as the core moves from the run-in position (before actuating) to the set position (after actuating).
Re claim 13:
the plugging assembly comprising: a plug and a setting tool attached directly to the plug, wherein: the plug comprises an elongate core with an uphole end and a downhole end opposite the uphole end, a sealing element disposed fully around the core to seal against the casing, an anchoring system for anchoring the plug to the casing in a fixed position, a compression fitting disposed around the core at or near the uphole end of the core, a nose at the downhole end of the core, wherein the sealing element and the anchoring system have a run-in configuration having an outer maximum run-in diameter, and an expanded configuration having an outer maximum expanded diameter that is greater than the maximum run-in diameter; the setting tool comprises an elongate housing which extends between an uphole end and a downhole end opposite the uphole end, an open passageway extending from the uphole end to the downhole end of the housing, and wherein the setting tool further includes an elongate mandrel positioned in the open passageway and having an uphole end and a downhole end opposite the uphole end, a combustion chamber located within the elongate housing for receiving an energetic charge, and an annular expansion chamber located within the housing in an annulus formed between an outer surface of the mandrel an inner surface of the housing wherein the annular expansion chamber is in fluid communication with the combustion chamber to receive combustion gases from the combustion chamber and wherein the expansion chamber is configured to assume different volumes depending on at least an axial position of the mandrel within the housing; and the mandrel of the setting tool has an unstroked position in the housing which leads to the expansion chamber having a first volume, and a stroked position which leads to the expansion chamber having a second volume, wherein the second volume is greater than the first volume, and wherein the first volume corresponds to a run-in configuration of the plug attached to the setting tool and the second volume corresponds to a set configuration of the plug where the sealing element and the anchoring system of the plug are deployed toward an inner surface of the casing and the shear member has sheared to separate the setting tool from the plug.  This is pertinent to claim 1, 11 and 12. See claims 1, 11 and 12 above. 
Re claim 14, the expansion chamber 94 has a first longitudinal length (i.e., fig. 4) corresponding to the first volume of the expansion chamber, and a second longitudinal length (i.e., fig. 5), greater than the first longitudinal length, corresponding to the second volume of the expansion chamber.
Re claim 21:
a plug and a setting tool attached directly to the plug, wherein: the plug comprises an elongate core with an uphole end and a downhole end opposite the uphole end, a sealing element disposed fully around the core to seal against the casing, an anchoring system for anchoring the plug to the casing in a fixed position, a compression fitting disposed around the core at or near the uphole end of the core, a nose at the downhole end of the core, wherein the sealing element and the anchoring system have a run-in configuration with an outer maximum run-in diameter, and an expanded configuration with an outer maximum expanded diameter wherein the maximum expanded diameter is greater than the maximum run-in diameter; the setting tool comprises an elongate housing which extends between an uphole end and a downhole end opposite the uphole end, an open passageway extending from the uphole end to the downhole end of the housing, and wherein the setting tool further includes an elongate mandrel positioned in the open passageway and having an uphole end and a downhole end opposite the uphole end, and a combustion chamber located within the elongate housing for receiving an energetic charge; and the core of the plug has a run-in position corresponding to a run-in configuration of the plug attached to the setting tool, and a set position axially shifted from a run-in position of the core relative to the setting tool of the housing and corresponding to a set configuration of the plug where the sealing element and the anchoring system of the plug are deployed toward an inner surface of the casing and the shear member has sheared to separate the setting tool from the plug, and wherein the uphole end of the core of the plug is at least partially disposed within the open passageway of the housing of the setting tool as the core moves from the run-in position to the set position. This is pertinent to claims 1 and 12. See claims 1 and 12 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 15, 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carr. 
Re claim 2, Carr discloses the housing of setting tool as described above, but is silent on the housing of the setting tool has a minimum outer diameter and a maximum outer diameter that is less than 5% larger than the minimum outer diameter. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the setting tool housing of Carr with a minimum outer diameter and a maximum outer diameter that is less than 5% larger than the minimum outer diameter for predictable performance of the seeing tool, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This also applies to claims 4-6, 15, 17, 23, and 25 since they directed to the ranges.

Allowable Subject Matter
Claims 29-31 are allowed.
Claims 9-11, 20 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676